 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Automobile, Aerospace and Agricultural Im-plement Workers of America, Local No. 122(Chrysler Corporation) and Lucille P. Smith. Case8-CB-3820January 17, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn August 29, 1979, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is,dismissed in its entirety.' In adopting the Administrative Law Judge's decision to dismiss thecomplaint, we find that the record as a whole fails to support the complaintallegation that Respondent "imposed illegal conditions" on Charging PartyLucille P. Smith in order to facilitate the processing of her grievance filedunder the collective-bargaining agreement between Chrysler Corporation andRespondent. We do not rely on the adverse inference implied by theAdministrative Law Judge from the fact that Smith did not file the instantcharge until over a month after she lost her grievance. As in Harold L.Fleenor. Jr., d/b/a 7-Eleven Food Store, 242 NLRB 104 (1979), Administra-tive Law Judge Ricci's gratuitous observations regarding the date on whichthe charge was filed have no bearing on our decision. Nor do we find, as theAdministrative Law Judge implies, that the charge or the complaint issomehow rendered deficient by the fact that the former is phrased only in theliteral language of the statute, and the latter is "worded in general terms."DECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge: A hearingin this proceeding was held in Cleveland, Ohio, on June 28,1979, on complaint of the General Counsel against UnitedAutomobile, Aerospace and Agricultural Implement Work-ers of America, Local No. 122, here called Respondent orthe Union. The complaint issued on February 2, 1979, basedon a charge filed on December 19, 1978, by Lucille Smith,247 NLRB No. 65acting individually. The complaint alleges no more thanthat, in violation of Section 8(b)(l)(A) of the National LaborRelations Act, as amended, the Union "imposed illegalconditions" upon Smith when processing a grievance shehad filed, as under the current collective-bargaining agree-ment she had a right to do, after being discharged from heremployment with Chrysler Corporation. Resolution of theissue presented raises two questions: (1) Did SolomanBowen, recording secretary of UAW Local 122, say to Smiththat if she agreed to go to bed with the two men-one blackand one white-successful processing of her pending griev-ance would be facilitated? (2) If he did say that, does itfollow that he committed an unfair labor practice despite thefact that the Union fully discharged its duty to representSmith, as the prosecution stipulated on the record? A briefwas filed by Respondent.1. THE LABOR ORGANIZATION INVOLVEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.II. THE BUSINESS OF THE EMPLOYERI find that Chrysler Corporation is an employer engagedin commerce within the meaning of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICEA. Chronology and Basic FactsSmith was fired on February 2, 1978, and the Union thenfiled a grievance aimed at winning her reinstatement. Thegrievance was regularly processed pursuant to the Union'scontract with Chrysler through the first three stages. Atevery step the Union lost. By the beginning of November thefourth and last stage of the grievance procedure was about totake place in Detroit, where the last step always takes placefor this Ohio plant. On November 5 Smith talked withBowen on the subject. This is when the disputed conversa-tion took place-Smith testifying that the union agentinvited misconduct on her part and Bowen denying hesuggested any such thing. Shortly thereafter-I week, 2weeks-the final meeting on the grievance took place, andSmith lost. She has never been returned to work. OnDecember 19 she filed a charge against the Union, in whichthe wrongdoing alleged is phrased only in the literallanguage of Section 8(b)(1)(A) of the Act. A month later, onFebruary 2, 1979, the Regional Director issued his com-plaint, in which again the wrongdoing alleged against theUnion is worded in general terms, that the Union "imposedillegal conditions" upon its processing of the grievance.If the record showed no more than the foregoing sequenceof events, a very persuasive inference could arise-and itwould be that the reason why Smith's grievance was lost wasbecause she refused the improper invitation or, restated,because the Union became lukewarm if not totally indiffer-ent to her interests as a result of her refusal to "cooperate,"so to speak.And perhaps this purpose-to make capital of thatinference-is why the General Counsel objected at the400 AUTOMOBILE WORKERS, LOCAL NO. 122hearing to the Union's attempt to inject further related factsinto the record. With Smith closing her direct testimony bysaying that in the end she lost her job for good, counsel forRespondent offered to prove that the grievance was properlyhandled by his client at every step, including the last. Insupport of his objections the General Counsel called all thisirrelevant.With this, in the interest of fairness, it became importantto make absolutely clear precisely what the complaint is allabout. There then followed explicit admission from theprosecution that the Union did nothing wrong in theprocessing of the grievance, and that it fully discharged itsstatutory duty to represent Smith fairly and fully at everystage. From the transcript:Mr. Sheerer: I think there is a great deal of relevancehere. She is saying-the charge is basically the Uniondid not represent this woman.Mr. Adamson: That's not the charge.JUDGE RiCCI ...and do I also understand clearly,Mr. Adamson, that there is no contention by theGeneral Counsel, no allegation, no argument at all thatother than that one solicitation statement or attempt byBowen on that day, there is no contention that UAW orits Local did anything illegal at all, failed in any otherrespect to represent this lady in her grievance over thedischarge?Mr. Adamson: That's correct.But at the close of the hearing the General Counselattempted to go back to the doubletalk of the complaint:"Based upon that evidence, there is a strong inference and astrong implication that Mr. Bowen was indicating to herthat certain things of a sexual nature would have to be doneby this witness in order for her to have her grievancefacilitated in the grievance procedure."B. A Question of LawThe best I can make of this sort of ambivalence in both thepleadings and statements of record is a purported analogy toan employer's threat to discharge an employee for herprounion activities, followed by inaction on the part of theman who voices the threat. The Board has found suchthreats to be unfair labor practices under Section 8(a)(1) ofthe Act, holding the fact the threat is not implementedinsufficient as a defense. Here, when the union agent said toSmith-if he did say it-that unless she agreed to hisimproper suggestion her grievance would be endangered, hewas threatening to withhold proper union representation. Inthe event he did not carry out his threat but instead tookaffirmative action, he did the right thing by her.The two situations are not quite parallel. The employerwho does not discharge the girl when she joins the Union indefiance of his threat has done nothing. As to him a negativeproposition results-at least for the time being. But thethreat still hangs in the air, for her job is always subject tohis whim. Not so in the case of the union agent. When hepushed the lady's grievance properly he did the positive, hecleared the air affirmatively of any continuing threat toprejudice her employment chances. There was nothing leftfor him to do that she could fear he might use as a lever overher freedom to exercise any statutory rights.There is another difference between the two situations.When an employer threatens there is no question-and therecan be no question-as to what right of the woman it is thathe is seeking to infringe upon. When a union agent, a man inthis case, invites what recording secretary Bowen is said tohave invited, it is by no means sure that his purpose or desireis to impose upon a lady's union rights. Given the subject athand, it is equally possible, if not more probable, that his realinterest and intent is what it has been from time immemori-al. And may it not also be that the ladies know this quite aswell as the men? The two subjects-unionism and sex-arenot really related.Be that as it may, I am by no means certain that such asingle remark by a union agent, apart from every otherconsideration, would suffice to prove an unfair labor practiceunder this statute. But it is not necessary to reach thequestion in this case because I find the testimony insufficientto prove the essential factual allegation of the complaint.C. The EvidenceBetween February 2, the day of the discharge, andNovember 5, the time of the critical conversation, Smithtalked with Bowen many times about her grievance-oftenon the telephone and more than once at his home. Whethershe went to his house on November 5 upon her own volitionor whether he invited her to come there is of no moment.What is clear is that he told her the outlook for the imminentlast step was bad, and that he needed more facts from her ifthere were to be any chance of success. From Smith'stestimony:Soloman told me that he wanted me to go overexactly what had happened on February the 2nd withhim again. So I told him every thing that I couldremember what had happened. And he told me that BillGilbert and Paul Carmichael from Detroit had beendown to his home and had supper. .... He said theywanted me to come to Detroit, and he was supposed tobring me.... He said it was going to be a secretmeeting, and I wasn't supposed to tell anyone, includ-ing my husband, because it was going to be outside ofthe grievance procedure and they could get in trouble ifanyone would find out about it. .... He said it mighttake overnight because they might have a hard timefinding a place to meet secretly.As stated above, the General Counsel, consistent with hisbasic approach to the case, objected to evidence relating toSmith's discharge in February and to the Union's activitiesin processing her grievance. Nevertheless, the record doesshow that the discharge followed a quarrel between Smithand another employee named Virginia Shelton, that Sheltontoo was discharged that day, that she filed a grievance as didSmith, and that Shelton's grievance, like Smith's, waspending final resolution at the last step on November 5.Among the things Smith quoted Bowen as having said to herthat day is: "You didn't know what Virginia Shelton wasdoing to get her job back."Smith continued to testify that after Bowen had said allthese things to her she spoke as follows: "I said if it meantme going to bed to get my job back I didn't want my job andChrysler could keep it." Asked what response Bowen had401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade to that statement Smith said only that at that pointBowen's wife came into the room. Before ending her storySmith admitted: "He didn't tell me to go to Detroit and goto bed with anybody. That's not what he said."What all this means is that Smith read a hidden meaningin Bowen's spoken words. In the parlance of Board law,therefore, we have an inference case. What did Bowen havein mind? A discharge case speaks of concealed motive, of apretext used to blurr illegal motivation. And, as in thedischarge case, the persuasiveness of the asserted innocentgrounds for a respondent's act must be evaluated against thesuggested inference of improper intent. Smith read one thingin the word "secret." Bowen explained it as something else.The record here shows, without need for quoting chapterand verse, that any kind of direct conversation betweenSmith and either of the two higher echelon officials inDetroit, if known, would have done violence to the provi-sions of the collective-bargaining agreement and thereforehad to be kept secret. Again from Smith's testimony:Q. Now, when the subject of going to Detroit cameup and Mr. Bowen said it would need to be a secretmeeting, what reason did he give you for the necessityof meeting in secret?A. He said they were not supposed to do things likethat outside the grievance procedures.Q. That's right. They are not supposed to meet withindividual grievants on a private basis at that level ofthe procedure. Isn't that correct?A. That's what he told me.Smith was the first and only witness called by the GeneralCounsel in support of the complaint. Had Respondent restedat the point and if the record showed nothing more than this,I would dismiss the complaint.Bowen denied having intimated anything of the sort in histalk with Smith. He did say that it may have been he whofirst spoke of going to Detroit. He admitted saying themeeting must be secret but stressed the reason being the' In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48necessity for at least seeming to conform with the contrac-tual limitations upon the grievance procedure. And if he didsay that even the lady's husband should not know, that too isunderstandable, for Smith is a worker in the same Chryslerplant and could well have later spilled the beans. At manypoints Bowen equivocated and shifted around a bit, but onthe essential point-that he said nothing improper directlyor indirectly-he held firm. There is something else that hasa certain relevance and deserves comment. Smith said thatwhen she got home she told her husband about theconversation, but that all he said was, "I could go to Detroit.You know how to conduct yourself, to talk." Moreover,Smith did not complain to anybody about what she nowcalls an indecent overture by the union agent. She did notfile the charge in this case until over a month after she hadlost the grievance. If her husband, presumably also a worldlyman, had made the same adverse inference his wife now saysshe was justified in reaching, I doubt that he would havereacted quite as calmly as he did.Considering the entire record, I shall recommend dismis-sal of the complaint. Unfair labor practices must besupported by substantial evidence upon the record consid-ered as a whole. N.LR.B. v. Glen Raven Silk Mills, Inc., 203F.2d 946 (4th Cir. 1953). There is respectable precedent for afinding that in the field of labor law a significant messagecan be given obliquely-by a "wink ard a nod." UnitedStates v. International Union, United Mineworkers of Ameri-ca, 77 F.Supp. 563 (D.C. Cir. 1948). Does the same principleapply in the field of sexual relations? When Bowen toldSmith-if he did say it-that Virginia was doing somethingto get her job back, could he not as well have meant thatVirginia was lighting candles to the Virgin Mary?ORDER'It is hereby recommended that the complaint be, and ithereby is, dismissed.of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.402